Exhibit 10.6

SEPARATION AGREEMENT AND RELEASE

THIS SEPARATION AGREEMENT AND RELEASE (the “Agreement”) is entered into by Tom
Romary, Chief Marketing Officer (hereinafter referred to as “Employee”) and
HouseValues Inc., its parent, affiliates, subsidiaries, officers, directors, and
managers (hereinafter referred to as “HouseValues Inc.” or “Employer”).

RECITALS

A. Employee has been employed by HouseValues Inc., and Employee’s position was
eliminated, effective August 11, 2006 (the “Termination Date”).

B. HouseValues Inc. wishes to offer Employee a separation package in exchange
for the Employee’s agreement clarifying and resolving any disputes that may
exist between the Employee and HouseValues Inc. arising out of the employment
relationship and the ending of that relationship, and any continuing obligations
of the parties to one another following the end of the employment relationship.

C. Each of the undersigned parties to this Agreement has had ample opportunity
to review the facts and law relevant to this issue, has consulted fully and
freely with competent counsel of its choice if desired, and has entered this
Agreement knowingly and intelligently without duress or coercion from any
source. Employee has had a reasonable time in which to consider whether he
wished to sign this Agreement.

AGREEMENTS

NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
promises contained below, it is agreed as follows:

 

  1. EMPLOYMENT ENDING DATE AND RESPONSIBILITIES, FINAL PAYCHECK

Employee’s employment with HouseValues Inc. ended on August 11, 2006. Employee
is not expected to have further employment duties beyond minor transition work
to HouseValues Inc. after date of notification of position elimination (July 7,
2006)

Employee will be paid his final paycheck through August 11, 2006 on August 21,
2006. Employee will also receive a lump sum for any accrued vacation hours
through Termination Date, less applicable withholdings on August 21, 2006.



--------------------------------------------------------------------------------

Employee acknowledges that HouseValues Inc. does not owe him any other
compensation in the way of bonus compensation or otherwise, with the exception
of any vested distribution for the 401K plan (if applicable).

 

  2. PAYMENTS BY EMPLOYER

In exchange for the promises contained in paragraph seven below, HouseValues
Inc. will provide Employee six months of base salary, minus applicable
withholdings. This will be paid in pay period installments coinciding with
HouseValues, Inc. standard payroll schedule. The first installment will be made
on the first scheduled payroll after the Effective Date on which the Separation
Agreement is executed, and,

Should Employee elect COBRA by completing the enrollment forms and returning
them timely to the healthcare carrier, HouseValues Inc. will pay the first six
months of COBRA premiums on a monthly basis, directly to the healthcare carrier
on Employee’s behalf. Thereafter, Employee will be eligible for continuation of
his coverage under the terms and conditions of COBRA, at his own expense.
Employee’s COBRA effective date is September 1, 2006. HouseValues Inc. will pay
premiums from September 1, 2006 through February 28, 2007 after Employee
executes this Se[aration Agreement and enrolls in COBRA by completing the
application and returning it directly to the healthcare carrier within COBRA
specified deadlines.

HouseValues Inc. agrees that it will not protest any unemployment benefits
allowed to Employee, if Employee applies for such benefits.

 

  3. VALID CONSIDERATION

Employee and HouseValues Inc. agree that the offer of severance pay and benefits
by HouseValues Inc. to Employee described in the preceding paragraph is not
required by HouseValues Inc.’s policies or procedures or by any pre-existing
contractual obligation of HouseValues Inc. or by any statute, regulation or
ordinance, and is offered by HouseValues Inc. solely as consideration for this
Agreement. In the event Employee fails to abide by the terms of this Agreement,
HouseValues Inc. may elect, at its option and without waiver of other rights or
remedies it may have, not to pay or provide any unpaid severance payments, and
to seek to recover previously paid severance pay.

 

  4. STOCK OPTION

Employee will be entitled to exercise any portion of the stock option granted to
him that is vested as of the Termination Date, subject to the terms of the
Company’s

 

- 2 -



--------------------------------------------------------------------------------

1999 Stock Incentive Compensation Plan and letter agreement between the Company
and Employee. Employee acknowledges and agrees that under the terms of the stock
option granted to Employee, all of the vested portion of the stock option
granted to Employee will terminate if not exercised within 90 days of the
Termination Date, and will be thereafter unexerciseable. It is Employee’s
responsibility to be aware of the date that any vested, unexercised portion of
the stock option granted to him terminates and become unexerciseable. Employee
further acknowledges and agrees that under the terms of the stock option granted
to Employee, no shares will vest after the Termination Date and all unvested
shares will terminate as of the Termination Date.

 

  5. REAFFIRMATION OF CONFIDENTIAL INFORMATION, INVENTIONS, NONSOLICITATION AND
NONCOMPETITION AGREEMENT

Employee expressly reaffirms and incorporates herein as part of this Agreement
the Confidential Information, Inventions, Nonsolicitation And Noncompetition
Agreement, which Employee signed as part of his employment with HouseValues
Inc., a copy of which was given to Employee, and which shall remain in full
effect.

 

  6. CONFIDENTIALITY OF SEPARATION AGREEMENT

Employee agrees that he will keep the terms of this Agreement (including, but
not limited to, the severance payment) completely confidential, and that
Employee will not disclose any information concerning this Agreement or its
terms to anyone other than his spouse or domestic partner, legal counsel, tax
advisors, and/or financial advisors, who will be informed of and bound by this
confidentiality clause, and except as required by court order. In the event
Employee is requested, by court order or any other legal process, to provide
information covered by this confidentiality obligation, Employee agrees to
immediately notify HouseValues Inc. of any such request.

 

  7. GENERAL RELEASE OF CLAIMS

Employee expressly waives any claims against HouseValues Inc. (including, for
purposes of this paragraph 7, all parents, affiliates, subsidiaries, officers,
directors, stockholders, managers, employees, agents, investors, and
representatives) and releases HouseValues Inc. (including its parents,
affiliates, subsidiaries, officers, directors, stockholders, managers,
employees, agents, investors, and representatives) from any claims, whether
known or unknown, which existed or may have existed at any time up to the date
of this Agreement, including claims related in any way to Employee’s employment
with HouseValues Inc. or the ending of that relationship. This release includes,
but is not limited to, any claims for wages, bonuses, employment benefits, stock
options, or damages of any kind whatsoever, arising out of

 

-3-



--------------------------------------------------------------------------------

any common law torts, arising out of any contracts, express or implied, any
covenant of good faith and fair dealing, express or implied, any theory of
wrongful discharge, any theory of negligence, any theory of retaliation, any
theory of discrimination or harassment in any form, any legal restriction on
HouseValues Inc.’s right to terminate employees, or any federal, state, or other
governmental statute, executive order, or ordinance, including, without
limitation, Title VII of the Civil Rights Act of 1964 as amended, the Civil
Rights Act of 1991, the Civil Rights Act of 1866, 42 U.S.C. § 1981, the
Americans with Disabilities Act, the Age Discrimination in Employment Act, the
Older Workers Benefit Protection Act, the Family and Medical Leave Act, the
Employee Retirement Income Security Act, the Washington Law Against
Discrimination, or any other legal limitation on or regulation of the employment
relationship. Employee agrees to indemnify and hold HouseValues Inc. harmless
from and against any and all loss, costs, damages, or expenses, including,
without limitation, reasonable attorneys’ fees incurred by HouseValues Inc. or
arising out of any breach of this Agreement by Employee or resulting from any
representation made herein by Employee was false when made. This waiver and
release shall not preclude either party from filing a lawsuit for the exclusive
purpose of enforcing its rights under this Agreement.

Employee represents that Employee has not filed any complaints, charges or
lawsuits against HouseValues Inc. with any governmental agency or any court, and
agrees that Employee will not initiate, assist or encourage any such actions,
except as required by law. Employee further agrees that if a commission, agency,
or court assumes jurisdiction of such claim, complaint or charge against
HouseValues Inc. on behalf of Employee, Employee will request the commission,
agency or court to withdraw from the matter.

Employee represents and warrants that he is the sole owner of the actual or
alleged claims, rights, causes of action, and other matters which are released
herein, that the same have not been assigned, transferred, or disposed of in
fact, by operation of law, or in any manner, and that he has the full right and
power to grant, execute and deliver the releases, undertakings, and agreements
contained herein.

 

  8. NO ADMISSION OF WRONGDOING

This Agreement shall not be construed as an admission by Employer of any
wrongful act, unlawful discrimination, or breach of contract, and Employer
specifically disclaims any liability to or discrimination against Employee or
any other person.

 

-4-



--------------------------------------------------------------------------------

  9. NONDISPARAGEMENT

Employee agrees to refrain from making any derogatory or disparaging comments to
the press or any individual or entity regarding HouseValues Inc., its business
or related activities, or the relationship between the parties.

From and after the date hereof, HouseValues, Inc. agrees to refrain from making
any derogatory or disparaging comments to the press or any individual or entity
regarding Employee. In addition, HouseValues agrees that any communication
between its executive officers and /or its HR department to Employee’s potential
employers, or to any other individual or entity inquiring about Employee’s
separation from HouseValues will be told that Employee resigned from HouseValues
in July 2006 and transitioned his responsibilities over the course of the next
month and left the Company in August 2006.

 

  10. RETURN OF PROPERTY

Employee confirms that Employee has or will immediately, upon the Termination
Date, return to Employer all files, memoranda, records, credit cards, pagers,
computers, computer files, passwords and pass keys, card keys, or related
physical or electronic access devices, and any and all other property received
from Employer or any of its current or former employees or generated by Employee
in the course of employment.

 

  11. BREACH OR DEFAULT

In the event of any breach or default under this Agreement by Employee,
HouseValues Inc. may suffer irreparable damages and have no adequate remedy at
law. In the event of any threatened or actual breach or default, HouseValues
Inc. shall be entitled to injunctive relief, specific performance and other
equitable relief. The rights and remedies of HouseValues Inc. under this
paragraph are in addition to, and not in lieu of, any other right or remedy
afforded to HouseValues Inc. under any other provision of this Agreement, by
law, or otherwise. Any party’s failure to enforce this Agreement in the event of
one or more events that violate this Agreement shall not constitute a waiver of
any right to enforce this Agreement against subsequent violations.

 

  12. SEVERABILITY

The provisions of this Agreement are severable, and if any part of it is found
to be unlawful or unenforceable, the other provisions of this Agreement shall
remain fully valid and enforceable to the maximum extent consistent with
applicable law.

 

  13. ENTIRE AGREEMENT

This Agreement, and the Confidential Information, Inventions, Nonsolicitation
And Noncompetition Agreement employee signed that is incorporated herein by
reference, set forth the entire understanding between Employee and HouseValues
Inc. and supersedes any prior agreements or understandings, express or implied,
pertaining to the terms of Employee’s employment with HouseValues Inc. and the
employment relationship. Employee acknowledges that in executing this Agreement,
Employee

 

-5-



--------------------------------------------------------------------------------

does not rely upon any representation or statement by any representative of
HouseValues Inc. concerning the subject matter of this Agreement, except as
expressly set forth in the text of the Agreement. No modification or waiver of
this Agreement will be effective unless evidenced in a writing signed by both
parties.

 

  14. GOVERNING LAW

This Agreement will be governed by and construed exclusively in accordance with
the laws of the State of Washington without reference to its choice of law
principles. Any disputes arising under this Agreement shall be brought in a
court of competent jurisdiction in the State of Washington.

 

  15. KNOWING AND VOLUNTARY AGREEMENT

Employee agrees that Employee has carefully read and fully understands all
aspects of this Agreement including the fact that this Agreement releases any
claims that Employee might have against Employer. Employee agrees that Employee
has not relied upon any representations or statements not set forth herein or
made by Employer’s agents or representatives. Finally, Employee agrees that
Employee has been advised to consult with an attorney prior to executing the
Agreement, and that Employee has either done so or knowingly waived the right to
do so, and now enters into this Agreement without duress or coercion from any
source.

 

  16. PERIODS FOR SIGNING AND REVOCATION

Employee acknowledges that he has been provided the opportunity to consider for
twenty-one (21) days whether to enter this Agreement, and has voluntarily chosen
to enter the Agreement on this date. Employee may revoke this Agreement for a
period of seven (7) days following the execution of this Agreement; this
Agreement shall become effective following expiration of this seven (7) day
period (the “Effective Date”).

 

-6-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the dates
indicated below.

 

HouseValues Inc.    By:  

/s/ Jill Maguire-Ward

  

/s/ Tom Romary

  Jill Maguire-Ward    Tom Romary   Vice President Human Resources        
Dated: August 9, 2006 Dated: August 10, 2006   

 

-7-